 

 

N

o oe NWN nH Se WD

1
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:99-cr-O5060-DAD Document 496 Filed 09/09/21 Page 1 of 1

SEP 08 2994

CLERK Us DIS
>. DISTRICT
By EASTERN DISTRICT OF cau

DEPUTY CLERK —

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No: 1:99-CR-05060-3-DAD
)
Plaintiff, ) ORDER
) APPOINTING COUNSEL
vs. )
)
RAUL CHAVEZ, )
)
Defendant. )
)

 

The above named Defendant has, under oath, sworn or affirmed as to his financial
inability to employ counsel or has otherwise satisfied this Court that he is financially unable to
obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of
justice and pursuant to the U.S. Consr., amend VI and 18 U.S.C. § 3006A,

IT IS HEREBY ORDERED that Danny Prado be appointed to represent the above
defendant in this case effective nunc pro tunc to September 7, 2021.,

This appointment shall remain in effect until further order of this court.

HON. ERICA P. GROSIEAN
United States Magistrate Judge

DATED: 9/8/2021

 
